CLAIBORNE, J.
This is a damage suit resulting from a collision of automobiles.
The plaintiff alleges that he was driving his automobile out Marengo Street in the direction of the lake; that, upon approaching Prytania Street, there was a street car going downtown stopped at the lower side of Marengo Street for the purpose of taking in passengers; that back of said street car there was a wagon also stopped to allow the passengers to get on; that plaintiff brought his auto to a full stop until the street car and wagon had moved on; that when they had passed, plaintiff proceeded to cross the river side of Prytania ' Street and started to turn up Prytania Street on the woods side; that an automobile truck owned and operated by the defendant, proceeding down Prytania Street in the direction of Canal Street, suddenly swerved across Prytania Street in the path of plaintiff’s auto and struck the front of it, causing damages to the amount of $117.95; that the accident was caused by the negligence of defendant’s driver in attempting to drive on the wrong side of 'the street in an effort to pass the wagon and street car; that the plaintiff’s auto was laid up for repairs for one week and that his auto was used by him in his business and was worth to him $10 a day while he was deprived of its use. He prays for judgment for $187.95.
The defendant denies all the allegations of the petition. It admits the collision but avers that it had the right of way down Prytania Street under Section 7 of Article I of the Traffic Ordinance No. 7490 C. C. S., adopted August 7, 1923, and avers that there was contributory negligence on the part of the plaintiff, who violated Section 4 of Article I of said ordinance.
There was judgment in favor of plaintiff for $117.95 and defendant has appealed.
Sections 4 and 7 of Article I of Traffic Ordinance No. 7490 read as follows:
“4. Turning Corners. (b) A vehicle turning into another street to the left shall turn around the intersection of the center lines of the two streets.”
“7. Right of Way. (a) Vehicles traveling on the following streets have the right of way approaching on intersecting streets, namely: All streets with street car tracks. The right of way given applies only where two vehicles approaching intersecting streets arrive at the intersection at approximately the same time, and does not authorize the vehicle traveling on the right of way streets to disregard the rights of vehicles which have already entered the intersection from an intersecting street.”
Only three witnesses testified in the case, *156the plaintiff and his wife and the defendant’s chauffeur.
The plaintiff substantiates the pivotal allegations of his petition, namely: that he had crossed from Marengo Street into Prytania going uptown; that he had driven beyond Marengo Street, and had reached about ten feet up the woods side of Prytania Street in a diagonal direction, when the defendants’ truck, driving down Prytania Street on the woods or left side track ran into him in front and injured his auto.
Article I, Sec. 1 of the above ordinance provides:
“Keep to the Right. A vehicle, except when passing a vehicle going in the same direction, shall keep to the right and as near the righthand curb as possible.”
“Sec. 3 (e). A vehicle approaching another vehicle coming from the opposite direction .shall pass it to the right.”
The defendant’s chauffeur, on the other hand, swears that he was driving at a slow speed down Prytania Street on'the right or river side track; that when he had reached the intersection of Prytania and Marengo Streets, and while in the intersection he swerved to the left to avoid the plaintiff, who then ran into him.
But the plaintiff’s wife testified that they live on Marengo Street near Prytania; that on the morning of the accident she watched her husband drive away from home; that she followed him with her eyes until he had turned up into Prytania Street when she saw him no more.
On the other hand defendant’s chauffeur says that at the moment of the collision “there was a colored fellow in the truck” with him.
This colored fellow was not produced as a witness.
The Judge of the trial court saw and heard the witnesses, and decided in favor of the plaintiff. We cannot say that he erred. 8622 and 9238, Ct. App.